Citation Nr: 0816651	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1957 to February 1959.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The veteran filed a notice of disagreement in 
regards to the January 2004 rating decision.  He requested 
review by a decision review officer (DRO).  The DRO conducted 
a de novo review of the claims and confirmed the RO's 
findings in a December 2004 statement of the case (SOC).  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in February 2005.

The veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the St. Petersburg RO in March 
2007.  The transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed bilateral hearing loss and his military 
service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.




CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by active military service, and such may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated September 19, 2003, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  The September 2003 
letter also informed the veteran that presumptive service 
connection could be established for certain chronic 
disabilities "which become evident within a specific period 
of time."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
September 2003 letter as well as additional letter from the 
RO dated March 14, 2005, whereby the veteran was advised of 
the provisions relating to the VCAA.  Specifically, the 
veteran was advised in both letters that VA would assist him 
with obtaining relevant records from any Federal agency, 
including records from the military, VA Medical Centers and 
the Social Security Administration.  The veteran was also 
advised in the letters that a VA examination would be 
provided if necessary to decide his claims.  With respect to 
private treatment records, both letters informed the veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Included with the letters were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the letters asked that the veteran complete such so that 
the RO could obtain private records on his behalf.  

The March 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original letter]

Finally, the Board notes that the March 2005 VCAA letter 
specifically requested that the veteran: "If there is any 
other evidence or information that you think will support 
your claim[s], please let us know.  If you have any evidence 
in your possession that pertains to your claim[s], please 
send it to us."  This complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in January 
2004.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
the veteran was provided with additional VCAA notice through 
the March 2005 VCAA letter, and his claims were readjudicated 
in the March 2005 SSOC.  Thus, any VCAA notice deficiency has 
been rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as medical 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Because as discussed below the Board is denying the veteran's 
claims, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, reports of VA and private treatment of the 
veteran have been associated with the claims folder.  

The veteran has not been accorded a VA Compensation and 
Pension examination.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

There is of record medical evidence that the veteran 
currently has bilateral hearing loss and tinnitus.  The 
record is missing critical evidence that an event, injury, or 
disease occurred in service, McLendon element (2), and the 
veteran's claims for service connection are being denied on 
that basis.  The outcome of these two issues hinges on 
matters other than those which are amenable to VA examination 
and medical opinion.  Specifically, resolution of these 
claims hinges upon whether the veteran had the claimed 
disorders, or injuries which led to same, in service.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records or persuasive lay evidence.

In the absence of evidence of in-service disease or injury, 
referral of these issues for an opinion as to etiology would 
in essence place the examining physician in the role of a 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed hearing loss and tinnitus and his military 
service would necessarily be based solely on the veteran's 
uncorroborated assertions regarding what occurred in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the in-service incurrence 
of bilateral hearing loss and tinnitus.

In short, under the circumstances presented in this case, the 
Board has determined that a medical opinion is not necessary 
in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran testified before the 
undersigned at a Travel Board hearing conducted at the RO in 
March 2007.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

In this case, it is undisputed that the veteran now has 
bilateral hearing loss and tinnitus, which is evidenced by 
December 2004 VA audiological examination findings.  Hickson 
element (1) is therefore satisfied.  [The Board acknowledges 
two reports from private audiologist M.T. dated in April 1996 
and January 2003; however such were not interpreted or stated 
in a format that is compatible with VA guidelines.  They are 
therefore of no probative value as to whether the veteran 
evidences current hearing loss.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).]

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the veteran's December 19, 
1956 entrance examination was completely normal with respect 
to the veteran's hearing and his January 8, 1959 separation 
physical examination was pertinently negative.  In an 
accompanying report of medical history, the veteran denied 
hearing problems.  The veteran has testified that his ears 
were flushed out numerous times during service in an attempt 
to treat his ear problems.  See the March 2007 hearing 
transcript, pages 5-6.  However, the service medical records 
are negative with respect to hearing problems and tinnitus, 
and the veteran himself has conceded that he never actually 
went on sick call for hearing complaints.  Id. at 6.  The 
Board acknowledges that the veteran complained of "left ear 
hurting" in October 1957; however, this was more of a 
physical complaint rather than an audiological problem, as 
the veteran indicated his left ear was painful upon 
palpation.  In any event, at the time of the veteran's 
January 1959 separation examination no such problems were 
reported, and hearing was normal in both ears.  Indeed, the 
veteran admitted during his personal hearing that he did not 
seek treatment for hearing problems until the 1970s, well 
beyond his separation from active service.  Id. at 10.  
Accordingly, in-service disease is not demonstrated in the 
objective medical evidence.

The Board additionally notes that bilateral hearing loss in 
conformity with VA guidelines was not present until December 
2004, well beyond the period for presumptive service 
connection for sensorineural hearing loss.  
See 38 C.F.R. §§ 3.307, 3.309 (2007).  

With respect to in-service injury, the veteran in essence 
contends that exposure to noise from artillery fire caused 
injury to his ears.  See the March 2007 hearing transcript, 
pages 4-5.  The Board observes that the veteran's MOS was 
practical nurse.

The Board wishes to make it clear that it does not 
necessarily dispute that the veteran may have been exposed to 
noise in service, as undoubtedly were millions of other 
veterans.  However, the veteran and his representative have 
not pointed to any such statutory or regulatory presumption 
which equates noise exposure with injury to the ears, and the 
Board is aware of none.  

Review of the medical evidence of record does not support the 
veteran's contention that he sustained any ear injury during 
his military service.  Crucially, his separation physical 
examination is pertinently negative for ear injury, and in 
the accompanying report of medical history he specifically 
denied "ear trouble" and "running ears."  

Significantly, there is no mention of ear problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in September 2003, almost 45 years after he left 
military service in February 1959.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].

The lack of any objective medical evidence of ear problems 
for three and a half decades after service, and the filing of 
the claim for service connection almost 45 years after 
service, is itself evidence which tends to show that no 
injury to the ear was sustained in service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence].  

Thus, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the veteran 
sustained acoustic trauma in the performance of his duties.

In essence, the veteran's case rests on his own non-specific 
contention that he sustained a bilateral ear injury or 
injuries in service.  The Board has considered those 
statements.  However, his statements are outweighed by the 
utterly negative service medical records, to include his own 
denial of such problems in connection with his separation 
physical examination, as well as the lack of objective 
evidence of ear problems for decades after service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 45 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking in credibility and probative 
value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining element, medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

In the absence of an in-service incurrence or aggravation of 
ear disease or injury, it follows that medical nexus is 
necessarily lacking also.  This was precisely the finding of 
private audiologist M.T. in January 2003, who determined that 
the veteran's hearing loss was a result of non service-
related construction noise.  
There is no competent medical evidence to the contrary.  

The veteran has testified that he had medical training during 
his military service, and his service records show that the 
veteran was a practical nurse during a portion of his 
service.  His medical experience is extremely limited.  
Indeed, during the four and a half decades since his 
separation from service he has not been employed in the 
medical field.  See the March 2007 hearing transcript, pages 
8-10.

In any event, the veteran's statement as to medical matters 
is not merely a lay opinion which the Board may disregard as 
not probative.  Compare Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) [lay persons without medical training they 
are not competent to attribute symptoms to a particular cause 
or to otherwise comment on medical matters such as diagnosis] 
with Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments].

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board places greater weight of probative 
value on the January 2003 opinion of M.T. than it does on the 
veteran's own self-assessment.  Although the veteran received 
a limited amount of medical training during service, he 
received no further medical education, and he appears not to 
have been certified in any medical field.  He has no medical 
experience outside of the service.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].

Moreover, even conceding that the veteran has some limited 
and dated medical knowledge, the Board believes that the 
veteran's self interest renders him less than objective in 
medical matters involving his own potential monetary benefits 
from the government.  See Pond v. West, 12 Vet. App. 341, 346 
(1999) [the self interest of a claimant, including a medical 
professional, may affect the credibility of testimony].  

By contrast, the January 2003 medical opinion was rendered by 
an appropriately credentialed audiologist with no interest in 
the outcome, who clearly took this history into account in 
rendering her opinion.

The January 2003 medical opinion also appears to be 
consistent with the veteran's objective medical history, 
which is negative for reports of hearing problems by the 
veteran until 1996, over 35 years after service.

Accordingly, the Board finds the January 2003 opinion of M.T. 
to be more probative than the veteran's own self-serving 
statements concerning medical nexus. 

To the extent that laypersons such as the veteran's 
representative or spouse contend that a medical relationship 
exists between his current hearing problems and service, 
their opinions are entitled to no weight or probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claims do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

The veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claims; he has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claims also fail on that basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefits sought on appeal 
are accordingly denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


